                                                            Case 3:19-cv-00652-LRH-CLB Document 54
                                                                                                52 Filed 07/08/20
                                                                                                         07/07/20 Page 1 of 2



                                                        1 ANTHONY L. HALL, ESQ.
                                                          Nevada Bar No. 5977
                                                        2 AHall@SHJNevada.com
                                                          KENDRA J. JEPSEN, ESQ.
                                                        3 Nevada Bar No. 14065
                                                          KJepsen@SHJNevada.com
                                                        4 SIMONS HALL JOHNSTON PC
                                                          6490 S. McCarran Blvd., Ste. F-46
                                                        5 Reno, Nevada 89509
                                                          Telephone: (775) 785-0088
                                                        6 Attorneys for Defendants

                                                        7

                                                        8

                                                        9
                                                                                                UNITED STATES DISTRICT COURT
                                                       10
                                                                                                         DISTRICT OF NEVADA
                                                       11

                                                       12
SIMONS HALL JOHNSTON PC




                                                            CHELSEA LONG & JULIE RAMOS,                                  CASE NO.: 3:19-cv-00652-LRH-CBC
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                        Phone: (775) 785-0088




                                                                                        Plaintiff,
                           Reno, NV 89509




                                                       14
                                                            v.                                                             STIPULATION AND [PROPOSED]
                                                       15                                                                ORDER EXTENDING DEADLINE FOR
                                                                                                                         DEFENDANTS TO REPLY IN SUPPORT
                                                          DIAMOND DOLLS OF NEVADA, LLC, dba                              OF THEIR MOTION TO SEVER OR, IN
                                                       16 SPICE HOUSE, a Nevada limited liability
                                                                                                                           THE ALTERNATIVE, BIFURCATE
                                                       17 company, JAMY KESHMIRI, KAMY                                             [First Request]
                                                          KESHMIRI, CLIFTON KYLE SMITH,
                                                       18
                                                                                 Defendants.
                                                       19
                                                                  Plaintiff Chelsea Long (“Plaintiff” or “Long”) and Defendants Diamond Dolls of Nevada,
                                                       20
                                                          LLC dba Spice House, Jamy Keshmiri, and Kamy Keshmiri (collectively, when possible,
                                                       21
                                                          “Defendants”) 1, by and through their respective counsel, hereby submit the following Stipulation and
                                                       22
                                                          [Proposed] Order to Extend Deadline for Defendants to Reply in Support of their Motion to Sever or,
                                                       23
                                                          in the Alternative, Bifurcate [ECF 43]. Defendants seek a fourteen (14) day extension to file their
                                                       24
                                                          Reply. This request is made in good faith, is not made for the purpose of delay, and will not result in
                                                       25
                                                          any undue delay or prejudice.
                                                       26

                                                       27
                                                            1
                                                                 Simons Hall Johnston PC is counsel of record for all defendants named in this action except for Clifton Kyle Smith.
                                                       28

                                                                                                                  Page 1 of 2
                                                            Case 3:19-cv-00652-LRH-CLB Document 54
                                                                                                52 Filed 07/08/20
                                                                                                         07/07/20 Page 2 of 2



                                                        1          Accordingly, the Parties have agreed and stipulate that the deadline for Defendants to file a
                                                        2 Reply in Support of their Motion to Sever or, in the Alternative, Bifurcate will be on or before July

                                                        3 22, 2020.

                                                        4
                                                            RESPECTFULLY SUBMITTED,
                                                        5

                                                        6
                                                             DATED this 7th day of July, 2020.                  DATED this 7th day of July, 2020.
                                                        7
                                                             BY:     /s/ Mark Mausert, Esq.                 .   BY:      /s/ Kendra J. Jepsen, Esq.          .
                                                        8          MARK MAUSERT, ESQ.                                  ANTHONY L. HALL, ESQ.
                                                                   Nevada Bar No. 2398                                 Nevada Bar No. 5977
                                                        9          mark@markmausertlaw.com                             AHall@SHJNevada.com
                                                                   729 Evans Avenue                                    KENDRA J. JEPSEN, ESQ.
                                                       10          Reno, Nevada 89512                                  Nevada Bar No. 14065
                                                                   Phone: (775) 786-5477                               KJepsen@SHJNevada.com
                                                       11          Fax: (775) 786-9658                                 SIMONS HALL JOHNSTON PC
                                                                                                                       6490 S. McCarran Blvd., Ste. F-46
                                                       12          Attorneys for Plaintiff                             Reno, Nevada 89509
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                                                                                       Telephone: (775) 785-0088
                                                       13
                        Phone: (775) 785-0088




                                                                                                                       Attorneys for Defendants
                           Reno, NV 89509




                                                       14

                                                       15                                    IT IS SO ORDERED.

                                                       16                                    DATED this 8th day of July, 2020.
                                                       17                                    UNITED STATES DISTRICT/MAGISTRATE JUDGE

                                                       18
                                                       19                                    DATED:
                                                                                             _________________________________
                                                                                             LARRY R. HICKS
                                                       20                                    UNITED STATES DISTRICT JUDGE
                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                         Page 2 of 2
